EXHIBIT 10.1



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of September 27, 2019, by and among
HAVERTY FURNITURE COMPANIES, INC., a Maryland corporation (“HFC”), HAVERTYS
CREDIT SERVICES, INC., a Tennessee corporation  (“HCS” and, together with HFC,
each, a “Borrower” and, collectively, the “Borrowers”), the financial
institutions party hereto as lenders (the “Lend-ers”), and SUNTRUST BANK, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”)
and as issuing bank (the “Issuing Bank”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to a certain Amended and Restated Credit Agreement, dated as of
September 1, 2011 (as amended by that certain First Amendment to Amended and
Restated Credit Agreement, dated as of March 31, 2016, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrowers;
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:
1.
Amendments.

a. Section 1.1 of the Credit Agreement is amended by deleting the definitions
of  “Exception Conditions”, “Fixed Charge Coverage Ratio”, and “Maturity Date”
in their entirety and inserting the following definitions in lieu thereof:
“Exception Conditions” shall mean, with respect to any event, that before and
after giving pro forma effect to such event (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) either (a)(x)
Availability (calculated based on a Borrowing Base Certificate received by
Administrative Agent not more than thirty (30) days prior to the applicable
event) would equal or exceed twelve and one-half percent (12.5%) of the
Aggregate Revolving Loan Commitments and (y) the Fixed Charge Coverage Ratio for
the twelve (12) month period most recently ended for which the Administrative
Agent has received financial statements pursuant to Section 7.1 would not be
less than 1.00:1.00, or (b) Availability (calculated based on a Borrowing Base
Certificate received by Administrative Agent not more than thirty (30) days
prior to the applicable event) would equal or exceed seventeen and one-half
percent (17.5%) of the Aggregate Revolving Loan Commitments, and (iii) if
requested by the Administrative Agent, the Administrative Borrower shall have
delivered to the Administrative Agent its updated projected Availability and
cash flow reports, prepared in good faith based on reasonable assumptions
consistent with past practice, demonstrating that Availability over the
immediately following twelve consecutive months will equal or exceed the greater
of (A) $12,500,000 and (B) twenty percent (20%) of the Aggregate Revolving Loan
Commitments.



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Subsidiaries on a consolidated basis for any period, calculated on a Pro
Forma Basis during such period, the ratio of (a) the greater of (i) (x) EBITDAR
for such period minus (y) the sum of (A) Unfinanced Cash Capital Expenditures
made during such period and (B) (1) income tax expense paid or payable in cash
during such period, net of income tax refunds received or receivable in cash
during such period, not to be less than zero, plus (2) the amount, if any, by
which income tax refunds received or receivable in cash during such period
exceeds the income tax expense paid or payable in cash during such period or
(ii) zero, to (b) the sum of (i) scheduled payments of principal made with
respect to Funded Debt during such period, (ii) Interest Expense paid or payable
in cash during such period, (iii) Restricted Payments paid in cash during such
period and (iv) Lease Expense paid or payable in cash during such period;
provided that, solely for the purposes of measuring compliance with Section 8.8
(and not for any other purpose including measuring compliance with the Exception
Conditions), Restricted Payments shall exclude share repurchases and dividends
not paid on a regular periodic basis.
“Maturity Date” shall mean September 27, 2024, or such earlier date as payment
of the Loans shall be due (whether by acceleration or otherwise).
b. Section 1.1 of the Credit Agreement is amended by adding the following
definitions in appropriate alphabetical order:
“Second Amendment” shall mean that certain Second Amendment to the Credit
Agreement, dated as of the Second Amendment Date, among the Borrowers, the
Lenders, and Administrative Agent.
“Second Amendment Date” shall mean September 27, 2019.
c. Section 1.1 of the Credit Agreement is amended by deleting the definition of 
“Non-Funding Lender” in its entirety.
d. Section 2.4(b) of the Credit Agreement is amended by replacing all references
to the term “Non-Funding Lender” with the term “Defaulting Lender”.
e. Section 6.7 of the Credit Agreement is amended by replacing such Section in
its entirety with the following:
“Section 6.7  Visits and Inspections.  Each Credit Party will, and will cause
each of its Subsidiaries to, permit representatives of the Administrative Agent
to (a) visit and inspect the properties of the Credit Parties and their
Subsidiaries during normal business hours, (b) inspect and make extracts from
and copies of the Credit Parties’ and their Subsidiaries’ books and records, (c)
conduct appraisals, field examinations and audits of Inventory and Accounts of
the Credit Parties and their Subsidiaries and (d) discuss with the Credit
Parties’ and their Subsidiaries’ respective principal officers the Credit
Parties’ or such Subsidiaries’ businesses, assets, liabilities, financial
positions, results of operations, and business prospects relating to the Credit
Parties or such Subsidiaries; provided that (i) if Aggregate Revolving Credit
Obligations are less than or equal to 10.0% of the Aggregate Revolving Loan
Commitments and no Event of Default has occurred and is continuing, the
Administrative Agent shall not be entitled to conduct a field audit or
appraisal, (ii) if Aggregate Revolving Credit Obligations exceeds 10.0% but is
less than or equal to 25.0% of the Aggregate Revolving Loan Commitments for five
(5) consecutive Business Days and no Event of Default has occurred and is
continuing, the Administrative Agent shall be permitted to conduct one field
audit and one appraisal during the trailing twelve month period until the later
of (x) ninety (90) days after such five (5) Business Day period and (y) the date
that the Aggregate Revolving Credit Obligations are less than or equal to 10% of
the Aggregate Revolving Loan Commitments for thirty (30) consecutive Business
Days, (iii) if the Aggregate Revolving Credit Obligations exceeds 25.0% of the
Aggregate Revolving Loan Commitments for five (5) consecutive Business Days and
no Event of Default has occurred and is continuing, the Administrative Agent
shall be permitted to conduct up to two (2) field audits and two (2) appraisals
during the trailing twelve month period until the later of (x) ninety (90) days
after such five (5) Business Day period and (y) the date that the Aggregate
Revolving Credit Obligations are less than or equal to 25% of the Aggregate
Revolving Loan Commitments for thirty (30) consecutive Business Days, and (iv)
during the continuance of an Event of Default, the Administrative Agent shall be
permitted to conduct as many field audits and appraisals that the Administrative
Agent requests in its Permitted Discretion; provided, further, that the
Borrowers shall not be obligated to pay more than $25,000 per field audit or
more than $30,000 per appraisal.  Any other member of the Lender Group may, at
its expense, accompany the Administrative Agent on any regularly scheduled visit
(or, at any time that a Default exists, any visit regardless of whether it is
regularly scheduled) to the Credit Parties’ and their Subsidiaries’ properties.”



--------------------------------------------------------------------------------

f.  Section 6.15 of the Credit Agreement is amended by replacing subsection (b)
thereof in its entirety with the following:
“(b)  Other than the Excluded Accounts, each Credit Party shall maintain, in its
name, at a Cash Management Bank, one or more Deposit Accounts, Concentration
Accounts and Disbursement Accounts that are subject to a Control Account
Agreement in form and substance reasonably satisfactory to the Administrative
Agent (individually, a “Blocked Account” and collectively, the “Blocked
Accounts”).  Each such Control Account Agreement shall provide, among other
things, that the relevant Cash Management Bank agrees, from and after the
receipt of a notice (an “Activation Notice”) from the Administrative Agent
(which Activation Notice may be given by the Administrative Agent at any time at
which (i) an Event of Default has occurred and is continuing or (ii)
Availability for five (5) consecutive Business Days is less than the greater of
(A) $5,000,000 and (B) ten percent (10.0%) of the Aggregate Revolving Loan
Commitments (the foregoing being referred to herein as an “Activation Event”)),
to forward immediately all amounts in each Blocked Account, as the case may be
to the Administrative Agent per its instructions and to commence the process of
daily sweeps from such account to the Administrative Agent.  If at any time
after an Activation Notice has been given, Availability for sixty (60)
consecutive days equals or exceeds the greater of (A) $5,000,000 and (B) ten
percent (10.0%) of the Aggregate Revolving Loan Commitments, then the
Administrative Agent shall, promptly upon request of the Administrative
Borrower, notify the Cash Management Bank that the daily sweeps from such
account shall cease until further notice from the Administrative Agent that a
subsequent Activation Event has occurred.”



--------------------------------------------------------------------------------

g.  Section 7.1 of the Credit Agreement is amended by replacing all references
to “$9,000,000” in such Section with “$15,000,000”.
h.  Section 7.5 of the Credit Agreement is amended by replacing subsection (a)
thereof in its entirety with the following:
“(a)  Administrative Borrower shall deliver to the Administrative Agent (i) a
Borrowing Base Certificate as of the last day of the prior fiscal quarter, month
or week, as the case may be, which shall be in such form as shall be
satisfactory to the Administrative Agent, (ii) an Inventory status report, (iii)
a Credit Card Receivables status report or statement as of such date, setting
forth the balance of the Credit Card Receivables aged not more than five days
from date of sale and (iv) an aging of Qualified Receivables as of such date, in
each case with the supporting documentation and schedules in reasonable detail
to confirm such calculations.  The foregoing certificates and reports shall be
delivered by the Administrative Borrower to the Administrative Agent quarterly
within thirty (30) days after the end of each fiscal quarter, provided that if
Availability is less than or equal to the greater of (x) fifty percent (50.0%)
of the Aggregate Revolving Loan Commitments and (y) $30,000,000 (the “Quarterly
Reporting Threshold”), then the foregoing certificates and reports shall be
delivered by the Administrative Borrower to the Administrative Agent monthly
within fifteen (15) days after the end of each fiscal month, provided further,
that if Availability is less than or equal to the greater of (x) fifteen percent
(15.0%) of the Aggregate Revolving Loan Commitments and (y) $9,000,000 (the
“Monthly Reporting Threshold”), then the foregoing certificates and reports
shall be delivered by the Administrative Borrower to the Administrative Agent
weekly within three (3) Business Days after the end of each fiscal week; in each
case, (A) until such time as Availability has exceeded the Monthly Reporting
Threshold for sixty (60) consecutive days (at which time the foregoing
certificates and reports shall thereafter be delivered by the Administrative
Borrower to the Administrative Agent monthly within fifteen (15) days after the
end of each fiscal month), or (B) until such time as Availability has exceeded
the Quarterly Reporting Threshold for sixty (60) consecutive days (at which time
the foregoing certificates and reports shall thereafter be delivered by the
Administrative Borrower to the Administrative Agent quarterly within thirty (30)
days after the end of each fiscal quarter).”
i.  Section 8.8 of the Credit Agreement is amended by replacing such Section in
its entirety with the following:
“Section 8.8  Fixed Charge Coverage Ratio.  Solely to the extent that
Availability is less than the greater of (a) $5,000,000 or (b) ten percent
(10.0%) of the Aggregate Revolving Loan Commitments, the Credit Parties and
their Subsidiaries shall maintain, on a consolidated basis, a Fixed Charge
Coverage Ratio, as of the end of the fiscal month most recently ended for which
the Administrative Agent has received financial statements, for the period of
the immediately preceding twelve (12) months, of not less than 1.00:1.00.”



--------------------------------------------------------------------------------

j.  All references to “First Amendment Date” contained in the following Sections
of the Credit Agreement are hereby amended by replacing such references with
“Second Amendment Date”: Section 5.1(c) (Partnerships; Joint Ventures;
Subsidiaries), Section 5.1(d) (Capital Stock and Related Matters), Section
5.1(j) (Taxes), Section 5.1(n) (Liabilities; Litigation), Section 5.1(u)
(Solvency), Section 5.1(aa) (Name of Credit Party), Section 5.1(dd) (OFAC),
Section 6.15 (Cash Management System), Section 6.23 (Intellectual Property
Pledge), Section 7.6(g) (Notice of Litigation and Other Matters), Section 8.1(d)
(Purchase Money/Capital Leases), Section 8.1(f) (Permitted Real Estate
Financing), Section 8.7(b) (Disposition of Assets) and Section 8.10 (Sales and
Leasebacks).
k. Schedule 5.1(c)-1 (Subsidiaries), Schedule 5.1(c)-2 (Partnerships/Joint
Ventures), Schedule 5.1(d) (Outstanding Capital Stock Ownership), Schedule
5.1(j) (Taxes), Schedule 5.1(n) (Liabilities; Litigation), and Schedule 6.15
(Bank and Investment Accounts) are each amended by replacing such schedule in
its entirety with the corresponding schedule attached hereto as part of Exhibit
A attached to this Amendment.
2.  Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrowers shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment or the
Credit Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), (ii) executed counterparts
to this Amendment from the Borrowers, each of the Guarantors and the Lenders,
and (iii) a certificate signed by an Authorized Signatory of each Credit Party,
including a certificate of incumbency with respect to each Authorized Signatory
of such Credit Party, together with appropriate attachments which shall include,
without limitation, the following: (A) a copy of the certificate of
incorporation of such Credit Party certified to be true, complete and correct by
the Secretary of State of the State of such Credit Party’s incorporation or
certification that such certificate of incorporation delivered in connection
with the First Amendment has not been modified or amended in any manner, (B) a
true, complete and correct copy of the by-laws of such Credit Party or
certification that such by-laws delivered in connection with the First Amendment
has not been modified or amended in any manner, and (C) a true, complete and
correct copy of the resolutions of such Credit Party authorizing the execution,
delivery and performance by such Credit Party of this Amendment, the other Loan
Documents and the transactions contemplated herein.
3.  Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Credit Party hereby
represents and warrants to the Lenders and the Administrative Agent:
(a)  Each of the Borrowers and each of its Subsidiaries (i) is duly orga-nized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
-has all requisite power and authority to carry on its business as now
conducted, and (iii) is duly qualified to do business, and is in good standing,
in each jurisdiction where such qualification is required, except where a
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect;
(b)     The execution, delivery and performance by each Credit Party of this
Amendment, the Credit Agreement, as amended hereby, and the other  Loan
Documents to which it is a party are within such Credit Party’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder, partner or member action;
(c)  The execution, delivery and performance by the Borrowers of this Amendment,
and by each Credit Party of the other Loan Documents to which it is a party (i)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (ii) will not violate any Requirements of
Law applicable to either of the Borrowers or any of such Borrower’s Subsidiaries
or any judgment, order or ruling of any Governmental Authority, (iii) will give
rise to a right thereunder to require any payment to be made by either of the
Borrowers or any of such Borrower’s Subsidiaries;



--------------------------------------------------------------------------------

(d)  This Amendment has been duly executed and delivered for the benefit of or
on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and
(e) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.
4.  Effect of Amendment.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
5.  Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.
6.  No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.
7.  Costs and Expenses.  The Borrowers agree to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.
8. Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
9.  Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
10.  Entire Understanding.  This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotia-tions or agreements, whether written or oral, with respect
thereto.
11.  Reaffirmations and Acknowledgments.


(a)  Reaffirmation.  Each Borrower ratifies and confirms the terms of the Credit
Agreement as amended hereby and all promissory notes issued thereunder.  Each
Borrower acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of the Borrowers to
the Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrowers,
the Credit Agreement (i) is and shall continue to be a primary obligation of the
Borrowers, and (ii) is and shall continue to be in full force and effect in
accordance with its terms.



--------------------------------------------------------------------------------

(b)  Acknowledgment of Perfection of Security Interest. Each Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.


[Signature Pages To Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrowers, by their respective
authorized officers as of the day and year first above written.


BORROWERS:


HAVERTY FURNITURE COMPANIES, INC.




By: /s/ Richard Hare
 Name:  Richard Hare
Title:  Executive Vice President and
           Chief Financial Officer




HAVERTYS CREDIT SERVICES, INC.




By: /s/ Richard Hare
Name:  Richard Hare
 Title:  President



--------------------------------------------------------------------------------



SUNTRUST BANK, as Administrative Agent, as Issuing Bank and as Lender




By: /s/ Stephen D. Metts

Name: Stephen D. Metts

Title:  Director







